Exhibit 10.15

 

June 1, 2004

 

Tara Poseley

85 Sotelo Avenue

San Francisco, CA 94116

 

Dear Tara,

 

On behalf of Design Within Reach, Inc., (the “Company”), I am pleased to offer
you a position as the Vice President of Merchandising, reporting to Wayne
Badovinus, President and Chief Executive Officer. The terms of your position
with the Company are as set forth below.

 

You will be paid a salary at a rate of $9615.38 per pay period, payable in
installments pursuant to the Company’s regular biweekly payroll policy. You will
be eligible for all Company benefits on the first day of the month following
your date of hire. Information on company benefits is enclosed with this letter.
You will be eligible to receive a bonus of up to 40% of your annual salary,
based on the achievement of corporate goals set by the Board of Directors and
individual goals to be determined jointly by you and your manager. This bonus
will be paid as follows for 2004: The company will guarantee the 40% personal
objectives payout of the 2004 bonus and half of the 60% team objectives payout,
for a total of 70% of bonus guaranteed. Should the team payment exceed half of
the 60% you will participate in the same payout on the team portion as the
entire management team.

 

In connection with the commencement of your full-time employment, the Company
will recommend that the Board of Directors’ grant you an option to purchase
125,000 shares of the Company’s Common Stock (“Shares”), with an exercise price
equal to the fair market value on the date of the grant. Vesting will, of
course, depend on your continued employment with the Company. One fourth of
these option shares will vest at the first anniversary of your employment and an
additional one forty-eighth (1/48) will vest for each additional full month of
your employment. This option will be an incentive option to the maximum extent
allowed by the tax code, and will be subject to the terms of the Company’s 1999
Stock Plan and the Stock Option Agreement between you and the Company.

 

By accepting this offer, you agree that, to the best of your ability, you will
at all times loyally and conscientiously perform all of the duties and
obligations required of and from you pursuant to the express and implicit terms
hereof, and to the reasonable satisfaction of the Company. During the term of
your employment, you further agree that you will devote all of your business
time and attention to the business of the Company; that the Company will be
entitled to all of the benefits and profits arising from or incident to all such
work services and advice; and that you will not render commercial or
professional services of any nature to any person or organization, whether or
not for compensation, without prior written consent of the Company’s Board of
Directors. You agree that you will not directly or indirectly engage or
participate in any business that is competitive in any manner with the business
of the Company. Nothing in this agreement will prevent you from accepting
speaking or presentation engagements, for which you may receive honoraria, or
from serving on the board of a charitable organization, or from owning no more
than one percent (1%) of the outstanding equity securities of a corporation
whose stock is listed on a national stock exchange.



--------------------------------------------------------------------------------

You agree to follow the Company’s strict policy that employees must not
disclose, either directly or indirectly, any information, including any terms of
this agreement, regarding salary or commissions to any person, including other
employees of the Company; provided, however, that you may discuss such terms
with members of your immediate family and any legal, tax, or accounting
specialists who provide you with individual legal, tax, or accounting advice.

 

You agree at all times during the term of your Relationship with the Company and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm, corporation or other
entity without written authorization of an officer of the Company, any
Confidential Information of the Company which you obtain or create. You further
agree not to make copies of such Confidential Information except as authorized
by the Company. You understand that “Confidential Information” includes, but is
not limited to, information pertaining to any aspect of the Company’s business
which is either information not known by actual or potential competitors of the
Company or is proprietary information of the Company or its customers or
suppliers, whether of a technical nature or otherwise.

 

Your employment with the Company will be on an “at will” basis, meaning that
either you or the Company may terminate your employment at any time for any
reason or no reason, without further obligation or liability.

 

If your employment is terminated by the Company without cause (and not as a
result of your death or disability), and if you sign a general release of known
and unknown claims in form satisfactory to the Company, you will receive
severance payments at your final base salary rate, less applicable withholding,
for a period of 6 months following the date of your termination without cause.
Severance payments will be made in accordance with the Company’s normal payroll
procedures. In the event that such termination without cause occurs within one
year following any Change of Control (and you sign the release of claims
described above), in addition to receiving the severance payments described
above, your unvested Company stock options shall immediately vest in full.

 

For purposes of this Agreement:

 

(a) “Change of Control” of the Company shall be deemed to have occurred if the
Company (i) is party to a merger, consolidation or exchange of securities which
results in the holders of voting securities of the Company outstanding
immediately prior thereto failing to continue to hold at least 50% of the
combined voting power of the voting securities of the Company, the surviving
entity or a parent of the surviving entity outstanding immediately after such
merger, consolidation or exchange; and

 

(b) a termination “for cause” occurs if you are terminated for any of the
following reasons: (i) theft, dishonesty, misconduct or falsification of any
employment or Company records; (ii) improper disclosure of the Company’s
confidential or proprietary information; (iii) any action by you which has a
material detrimental effect on the Company’s reputation or business; (iv) your
failure or inability to perform any assigned duties after written notice to you
of, and a reasonable opportunity to cure, such failure or inability; or (v) your
conviction (including any plea of guilty or no contest) for any criminal act
that impairs your ability to perform your duties under this Agreement.

 

In the event of any dispute or claim relating to or arising out of this
agreement, our employment relationship, or the termination of that relationship
for any reason (including, but not limited to, any claims of breach of contract,
wrongful termination, fraud, retaliation, discrimination or harassment), we
agree that all such disputes/claims will be resolved by means of a court trial
conducted by the superior or district court in San Francisco County, California.
We hereby irrevocably waive our respective rights to have any such
disputes/claims tried by a jury, and we agree that such courts will have
personal and subject matter jurisdiction over all such claims/disputes. In the
event that this jury trial waiver is deemed invalid or unenforceable for any
reason, we agree that all such disputes shall

 

2



--------------------------------------------------------------------------------

be fully, finally and exclusively resolved by binding arbitration conducted by
the American Arbitration Association in San Francisco County, California.

 

For purposes of federal immigration law, you will be required to provide the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire or our employment relationship with you may
be terminated.

 

I am delighted to be able to extend this offer to you on behalf of the Company
and we look forward to working with you. To indicate your acceptance, please
sign and date one copy of this letter, indicate your preferred starting date in
the space provided, and return to the Company, either in person or at the
address shown below:

 

Design Within Reach, Inc

Attention: Carmela Krantz

225 Bush Street 20th Floor

San Francisco, CA 94104

 

These agreements together set forth the terms of your employment with the
Company and supersede any prior representations or agreements, whether written
or oral. This letter may not be modified or amended except by a written
agreement, signed by both the Company and you.

 

Design Within Reach, Inc.

                    Date                                   

Carmela D. Krantz

              

Vice President Human Resources

                    Date                                  Not later then:

Tara Poseley

             August 9, 2004

Accepted and Agreed

             Anticipated Start Date

 

 

3